Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 1, 1974, convicting her of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and indictment dismissed. The People candidly concede that a reversal of the judgment and dismissal of the indictment are required in this case because of errors which occurred at the trial. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.